The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 13, 2018

                               2018COA175

No. 17CA0280, People v. Taylor — Criminal Procedure —
Postconviction Remedies — Successive Postconviction
Proceedings

     A division of the court of appeals holds that Crim. P.

35(c)(3)(VII) supersedes the rule stated in People v. Naranjo, 738

P.2d 407, 409 (Colo. App. 1987), that a defendant can file a second

Crim. P. 35(c) motion raising new postconviction claims if the

defendant filed an initial Crim. P. 35(c) motion pro se.
COLORADO COURT OF APPEALS                                     2018COA175


Court of Appeals No. 17CA0280
Arapahoe County District Court No. 05CR1909
Honorable Charles M. Pratt, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Christopher Joseph Taylor,

Defendant-Appellant.


                              ORDER AFFIRMED

                                  Division III
                          Opinion by JUDGE WEBB
                        Harris and Welling, JJ., concur

                        Announced December 13, 2018


Cynthia H. Coffman, Attorney General, John T. Lee, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Lisa A. Polansky Attorney at Law, LLC, Lisa A. Polansky, Boulder, Colorado, for
Defendant-Appellant
¶1    This case is about two bites at the proverbial apple.

 Defendant, Christopher Joseph Taylor, appeals the postconviction

 court’s order denying his second Crim. P. 35(c) motion. We affirm

 because the motion was successive. Answering an undecided

 question, we hold that Crim. P. 35(c)(3)(VII) supersedes the rule

 stated in People v. Naranjo, 738 P.2d 407, 409 (Colo. App. 1987),

 that a defendant can file a second Crim. P. 35(c) motion raising new

 postconviction claims if the defendant filed an initial Crim. P. 35(c)

 motion pro se.

                             I. Background

¶2    A jury found defendant guilty of first degree murder,

 attempted first degree murder, and assault. On direct appeal, a

 division of this court affirmed the judgment of conviction. See

 People v. Taylor, (Colo. App. No. 06CA2614, Sept. 9, 2010) (not

 published pursuant to C.A.R. 35(f)) (Taylor I).

¶3    Defendant moved for transcripts at state expense to prepare a

 Crim. P. 35(c) motion. The postconviction court denied the motion.

¶4    A few months later, defendant filed a pro se Crim. P. 35(c)

 motion raising seven claims, most of them asserting that his trial




                                    1
 counsel had provided ineffective assistance. He also requested the

 appointment of postconviction counsel.

¶5    The postconviction court summarily denied defendant’s Crim.

 P. 35(c) motion and his request for the appointment of

 postconviction counsel. A division of this court affirmed. See

 People v. Taylor, (Colo. App. No. 12CA1984, Jan. 16, 2014) (not

 published pursuant to C.A.R. 35(f)) (Taylor II). The opinion does not

 indicate that defendant appealed the denial of his motion for

 transcripts at state expense.

¶6    Defendant then filed a second pro se Crim. P. 35(c) motion,

 which he amended. He renewed some of the claims from his first

 Crim. P. 35(c) motion and raised new claims. This time, the

 postconviction court appointed counsel, who filed a supplemental

 motion. The prosecution responded, arguing in part that the new

 claims in the second motion were barred as successive.

¶7    The postconviction court issued a written order denying the

 second Crim. P. 35(c) motion without a hearing. The court first

 held that the claims from defendant’s first Crim. P. 35(c) motion

 were barred as successive under Crim. P. 35(c)(3)(VI). But the court

 did not bar defendant’s new claims as successive. Instead, the


                                   2
 court explained that it was “not convinced” that Crim. P.

 35(c)(3)(VII) supersedes prior case law holding that a defendant can

 raise new postconviction claims in a second Crim. P. 35(c) motion if

 the first Crim. P. 35(c) motion was filed pro se. The court denied

 the new claims on the merits.

                        II. Standard of Review

¶8    We review de novo. See People v. Lopez, 2015 COA 45, ¶ 68

 (an appellate court reviews de novo a postconviction court’s denial

 of a Crim. P. 35(c) motion without a hearing); People v. Bonan, 2014

 COA 156, ¶ 26 (an appellate court reviews de novo whether a Crim.

 P. 35(c) motion is properly denied as successive). And we may

 affirm a district court’s ruling for any reason supported by the

 record. People v. Heisler, 2017 COA 58, ¶ 44.

                        III. Crim. P. 35(c)(3)(VI)

¶9    Starting with the claims in defendant’s second Crim. P. 35(c)

 motion that he had raised in his first Crim. P. 35(c) motion,

 defendant argues that the claims are not barred as successive

 under Crim. P. 35(c)(3)(VI) because they were not “raised and

 resolved” in the proceedings on the first Crim. P. 35(c) motion. See

 Crim. P. 35(c)(3)(VI) (“The court shall deny any claim that was


                                    3
  raised and resolved in a prior appeal or postconviction proceeding

  on behalf of the same defendant.”). He emphasizes that in

  preparing and filing his first Crim. P. 35(c) motion, he was not

  represented by counsel and did not have access to the trial

  transcripts.

¶ 10   But defendant does not cite, nor are we aware of, any

  authority holding that a defendant does not “raise” a claim within

  the meaning of Crim. P. 35(c)(3)(VI) merely because the defendant is

  pro se or lacks access to trial transcripts. To “raise” a claim means

  “to bring [it] up for consideration.” Webster’s Third New

  International Dictionary 1877 (2002); see also Black’s Law

  Dictionary 1449 (10th ed. 2014) (“[t]o bring [it] up for discussion or

  consideration; to introduce or put forward”). Defendant’s first Crim.

  P. 35(c) motion addressed seven claims in twenty-two pages of

  argument supported by twenty-six pages of exhibits. So, we

  conclude that he “raised” those claims in his first Crim. P. 35(c)

  motion within the meaning of Crim. P. 35(c)(3)(VI).

¶ 11   And we further conclude that the claims were “resolved” within

  the meaning of Crim. P. 35(c)(3)(VI). After all, the postconviction




                                     4
  court denied the first Crim. P. 35(c) motion in a written order and a

  division of this court affirmed. See Taylor II.

¶ 12    For these reasons, we discern no error in the postconviction

  court’s ruling that the renewed claims in the second Crim. P. 35(c)

  motion are barred as successive under Crim. P. 35(c)(3)(VI). But

  whether defendant’s new claims were equally successive presents a

  closer question.

                         IV. Crim. P. 35(c)(3)(VII)

¶ 13    Addressing the new postconviction claims in the second Crim.

  P. 35(c) motion, the Attorney General argues that these claims are

  barred as successive under Crim. P. 35(c)(3)(VII). Defendant

  responds that the claims are not because Crim. P. 35(c)(3)(VII) —

  which was added to Crim. P. 35 in 2004 — did not supersede prior

  case law holding that a defendant can raise new postconviction

  claims in a second Crim. P. 35(c) motion if the first Crim. P. 35(c)

  motion was filed pro se. See, e.g., People v. Hubbard, 184 Colo.

  243, 248, 519 P.2d 945, 948 (1974); Naranjo, 738 P.2d at 409. We

  conclude that these cases have been superseded by Crim. P.

  35(c)(3)(VII).




                                     5
¶ 14   In Hubbard, the supreme court held that “all allegations

  relating to the violation of a defendant’s constitutional rights should

  be included in a single Crim. P. 35(b) motion.” Id. at 249, 519 P.2d

  at 948. But the supreme court premised that holding on a

  defendant being represented by postconviction counsel. It

  explained that “without the assistance of counsel, a convicted

  defendant would be hard-pressed to assemble into a single Crim. P.

  35(b) motion all of the legal arguments which might result in

  post-conviction relief.” Id. at 248, 519 P.2d at 948.

¶ 15   In Naranjo, a division of this court applied Hubbard and held

  that if a defendant is not represented by counsel when the

  defendant files a first Crim. P. 35(c) motion, the defendant may file

  a second Crim. P. 35(c) motion raising new postconviction claims.

  See 738 P.2d at 409.

¶ 16   Importantly, when Hubbard and Naranjo were decided, the

  provision in Crim. P. 35 barring successive postconviction claims

  provided as follows: “The court need not entertain a second motion

  or successive motions for similar relief based upon the same or

  similar allegations on behalf of the same prisoner.” Crim. P. 35(c)(3)

  (1987) (emphasis added); Crim. P. 35(b)(2) (1974) (emphasis added).


                                     6
  Thus, Crim. P. 35(c) barred only claims that had already been

  raised in a prior Crim. P. 35(c) motion. It did not bar new

  postconviction claims raised for the first time in a second or

  subsequent Crim. P. 35(c) motion. Further, the language was

  permissive: a court “need not” entertain a successive postconviction

  motion. Crim. P. 35(c)(3) (1987); Crim. P. 35(b)(2) (1974).

¶ 17   In 2004, the supreme court added Crim. P. 35(c)(3)(VII), which

  differs from the old rule in two ways. First, this provision now bars

  postconviction claims that “could have been presented in an appeal

  previously brought or postconviction proceeding previously

  brought.” Crim. P. 35(c)(3)(VII). Second, the new language is

  mandatory rather than permissive: a postconviction court “shall”

  deny any such new postconviction claims. Crim. P. 35(c)(3)(VII); see

  Willhite v. Rodriguez-Cera, 2012 CO 29, ¶ 17 (“The word ‘shall’

  connotes a mandatory requirement.”).

¶ 18   Crim. P. 35(c)(3)(VII) lists five exceptions to the general rule

  barring new postconviction claims raised in a second or subsequent

  Crim. P. 35(c) motion. But defendant does not argue that any of

  those five enumerated exceptions applies. Rather, he merely




                                     7
  repeats that the rule from Hubbard and Naranjo remains in full

  force.

¶ 19   This argument falls short because Crim. P. 35(c)(3)(VII) does

  not include an exception codifying Naranjo. If the supreme court

  had intended to preserve the rule from Naranjo when it adopted

  Crim. P. 35(c)(3)(VII), it could have specifically accounted for a

  defendant who filed the first Crim. P. 35(c) motion pro se. Because

  it did not do so, we treat that omission as intentional. See Cain v.

  People, 2014 CO 49, ¶ 13 (“Under the rule of interpretation

  expressio unius exclusio alterius, the inclusion of certain items

  implies the exclusion of others.”) (citation omitted); In re Marriage of

  Chalat, 112 P.3d 47, 57 (Colo. 2005) (“[W]e must presume that the

  General Assembly, having chosen to speak with such exactitude,

  did not intend any implied exceptions.”); see also People v. Steen,

  2014 CO 9, ¶ 10 (“We employ the same interpretive rules applicable

  to statutory construction to construe a rule of criminal procedure.”).

¶ 20   Crim. P. 35(c)(3)(VII) has been in effect throughout this case.

  Thus, when defendant filed his first Crim. P. 35(c) motion, he was

  on notice that he needed to include all of his postconviction claims

  in that Crim. P. 35(c) motion. See Adams v. Sagee, 2017 COA 133,


                                     8
  ¶ 12 (“[T]he state may require pro se defendants in criminal cases to

  adhere to procedural rules, though their cases often implicate

  constitutional rights.”); cf. People v. McPherson, 53 P.3d 679, 682

  (Colo. App. 2001) (A “defendant’s indigence, ignorance of the law,

  and lack of legal counsel do not amount to justifiable excuse or

  excusable neglect for an untimely filed collateral attack.”).

¶ 21   For these reasons, we reject defendant’s argument that being

  pro se when he filed his first Crim. P. 35(c) motion is an exception

  to the rule barring a second Crim. P. 35(c) motion raising new

  postconviction claims.

¶ 22   Defendant also argues that he should have been allowed to file

  a second Crim. P. 35(c) motion raising new claims because, when

  he filed his first Crim. P. 35(c) motion, he did not have access to the

  trial transcripts. The postconviction court did not address that

  argument.

¶ 23   Defendant does not explain how lack of access to the

  transcripts prevented him from raising all of his postconviction

  claims in his first Crim. P. 35(c) motion. Recall, in his first Crim. P.

  35(c) motion, defendant was able to raise seven claims spanning

  twenty-two pages without access to transcripts. The lack of


                                     9
  transcripts is not an enumerated exception under Crim. P.

  35(c)(3)(VII), nor is access to the trial transcript a constitutional

  right. See Jurgevich v. Dist. Court, 907 P.2d 565, 567 (Colo. 1995)

  (stating that “[a] defendant does not have a constitutional right to a

  free transcript to search for errors to raise in a collateral attack”).

  And the federal circuits have held that lack of access to transcript is

  not a basis for equitable tolling. See Lloyd v. Van Natta, 296 F.3d

  630, 634 (7th Cir. 2002) (“[T]he other circuits to consider this issue

  have held that the unavailability of a transcript does not allow

  equitable tolling to excuse an otherwise untimely [habeas] petition.

  We find these cases persuasive, and we join our sister circuits in

  holding that equitable tolling does not excuse [petitioner’s] late filing

  simply because he was unable to obtain a complete trial transcript

  before he filed his [habeas] petition.”) (citations omitted).

¶ 24   In the end, we decline defendant’s invitation to read into the

  rule exceptions that it does not contain. As written, Crim. P.

  35(c)(3)(VII) bars defendant’s new postconviction claims raised for

  the first time in his second Crim. P. 35(c) motion.

                                V. Conclusion

¶ 25   The order is affirmed.


                                     10
JUDGE HARRIS and JUDGE WELLING concur.




                      11